Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 1 of 20 PAGEID #: 2485




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON


 ANTHONY K. BOLLING,

                       Petitioner,                :   Case No. 3:20-cv-167

        - vs -                                        District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

 NORM ROBINSON, Warden,
  London Correctional Institution

                                                  :
                       Respondent.


                       REPORT AND RECOMMENDATIONS


        This habeas corpus case, brought pro se by Petitioner Anthony Bolling pursuant to 28

 U.S.C. § 2254, is before the Court for decision on the Petition (ECF No. 4), the State Court Record

 (ECF No. 8), the Return of Writ (ECF No. 9), and the Petitioner’s Reply (ECF No. 13).



 Jurisdiction



        Bolling seeks relief from his conviction in the Montgomery County Court of Common

 Pleas in its Case No. 2003-CR-0073 on four counts of forcible rape of a child under thirteen and

 one count of felonious sexual penetration of the same victim (Petition, ECF No. 4, PageID 32).

 Our habeas corpus jurisdiction is found in 28 U.S.C. § 2241, but is limited by 28 U.S.C. § 2244(b)

 which provides that a petitioner must receive circuit court permission before we can consider a

 second or successive habeas petition related to the same conviction.

                                                 1
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 2 of 20 PAGEID #: 2486




          Bolling has twice before unsuccessfully sought federal habeas relief from this 2003

 conviction in Bolling v. Warden, Case 3:10-cv-114 and Bolling v. Morgan, Case No. 3:13-cv-116.

 However, the Common Pleas Court entered an amended nunc pro tunc judgment of conviction

 February 5, 2018, solely to impose post-release control should Bolling ever be released from his

 life sentences (State Court Record, ECF No. 8-1, PageID 840-43). Respondent concedes that this

 new judgment re-starts the statute of limitations and the second-or-successive counter under

 binding Sixth Circuit precedent (Return, ECF No. 9, PageID 2348, citing In re Stansell, 828 F.3d

 412 (6th Cir. 2016) and Crangle v. Kelly, 838 F.3d 673 (6th Cir. 2016). This Court therefore has

 jurisdiction to consider the instant Petition.



 Litigation History 1



          On January 15, 2003, a Montgomery County, Ohio grand jury indicted Bolling on four counts

 of violating Ohio Revised Code § 2907.02(A)(1)(b) by rape by force of a person less than 13 years of

 age, and one count of violating Ohio Revised Code § 2907.12(A)(1)(b) by felonious sexual penetration

 by force of a person less than 13 years of age. (Indictment, State Court Record, ECF No. 8, PageID

 66-69). A jury convicted Bolling on all five counts and he was sentenced to life imprisonment on each

 count with the first three counts concurrent, the latter two counts concurrent, but the two groups

 consecutive to each other.

          On direct appeal the convictions were affirmed. State v. Bolling, 2005-Ohio-2509 (Ohio

 App. 2d Dist. May 25, 2005). The Supreme Court of Ohio accepted review but later dismissed the




 1
  Respondent has filed a detailed litigation history as part of the Return, the accuracy of which Bolling does not contest.
 This portion of the Report summarizes the litigation history.

                                                             2
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 3 of 20 PAGEID #: 2487




 review as improvidently granted. In re Ohio Criminal Sentencing Statutes Cases, 109 Ohio St.3d 313

 (2006), cert. den. sub nom. Bolling v. Ohio, 549 U.S. 852 (2006).

           Bolling’s motion for leave to file a delayed motion for new trial, filed July 5, 2006, was

 unsuccessful at all levels of the Ohio court system. Decision and Entry, State Court Record, ECF

 No. 8, Ex. 35; State v. Bolling, 2007-Ohio-5976 (Ohio App. 2nd Dist. Nov. 9, 2007), appellate

 jurisdiction declined, 117 Ohio St. 3d 1440 (2008).

           On January 31, 2011, Bolling filed a pro se motion to dismiss for speedy trial violation, speedy

 sentencing violation, and lack of final appealable order which was also unsuccessful at all stages of the

 state court process. Decision and Entry, State Court Record, ECF No. 8, Ex. 64; State v. Bolling, 2011-

 Ohio-6487 (Ohio App. 2nd Dist. Dec. 16, 2011), appellate jurisdiction declined, 131 Ohio St.3d 1511

 (2012).

           On July 27, 2017, Bolling filed a motion for resentencing and a motion for a final appealable

 order. (Motion, ECF No. 8-1, Ex. 78). The State conceded that Bolling was entitled to an amended

 judgment but not de novo re-sentencing. Id. at Ex. 79. The trial court accepted the State’s position

 and entered the judgment at issue in this proceeding. Id. at Exs. 84, 85. The Second District affirmed.

 State v. Bolling, 2019-Ohio-227 (Ohio App. 2nd Dist. Jan. 25, 2019), appellate jurisdiction declined,

 155 Ohio St. 3d 1439 (2019).

           Bolling then timely filed his instant Petition, pleading the following grounds for relief:

                   Ground One: The Petitioner was denied his right to confront and
                   cross examine his accuser and another witness in violation of the
                   Fifth and Sixth Amendment to the United States Constitution.

                   Supporting Facts: The Petitioner was denied the opportunity to
                   test the credibility of the accusing witness in front of the jury and he
                   was further denied the opportunity to question the lead detective
                   regarding the lack of investigation prior to arrest. The trial court held
                   that questioning the accuser on her propensity for lying could only
                   be done outside of the presence of the jury, denying the defendant a
                   meaningful opportunity at adversarial testing. The Defendant was
                   additionally prohibited from questioning the accusing witness as to

                                                       3
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 4 of 20 PAGEID #: 2488




             whether she had tampered with a key piece of evidence. Petitioner's
             Confrontation rights were further violated when the trial court
             restricted his ability to question the lead detective as to why he had
             destroyed audio tapes of witness interviews prior to trial. Petitioner
             was further restricted from questioning Detective Charles about
             inconsistencies in the accuser's story in further violation of his right
             to confront and cross examine his accuser.

             Ground Two: The State committed prosecutorial misconduct and
             violated the Plaintiff’s (sic) right to Due Process and a Fair Trial.

             Supporting Facts: The State prosecutor referred to the State' s
             witness, Josh Hodson, as an expert witness and the State told the
             jury that Hudson was an expert when Hudson was never certified as
             an expert and was in fact a lay witness. The State deliberately
             misrepresented Hodson's status in order to give him the imprimatur
             of an expert witness without demonstrating that he had any expert
             knowledge and without having the court declare him to be an expert.

             Ground Three: Petitioner was denied Due Process and his right to
             a fair trial because the indictment against him failed to put him on
             notice of the charges against him.

             Supporting Facts:        The vague and generalized indictment
             precluded the Defendant from being able to present a meaningful
             defense. The indictment failed to set forth any specific act at any
             specific time and the Defendant had to wait until mid-trial to learn
             the specifics of the accusations against him. Petitioner was unable
             to present an alibi defense or any meaningful defense because he
             was not put on fair notice of the crime charged in violation of his
             right to due process and a fair trial.

             Ground Four: The Petitioner was denied his right to Due Process
             and a Fair Trial pursuant to the Fifth and Sixth Amendment to the
             United States Constitution when he was prohibited from cross
             examining his accuser for bias, but the prosecution was permitted to
             address the issue on rebuttal.

             Supporting Facts: During the trial the Defendant proffered that his
             accuser had fabricated the claims against him because Petitioner
             had raised issues regarding her sexual involvement with Sean Hastv.
             an adult friend of the family. Petitioner attempted to demonstrate
             that the allegations against him had been fabricated in retaliation for
             Petitioner exposing this relationship to the accuser's mother. The
             trial court prohibited the cross examination on the grounds that it



                                                4
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 5 of 20 PAGEID #: 2489




               violated the state’s rape shield law. Then on rebuttal the State
               directly asked the accuser about the nature of her relationship with
               Sean Hasty, the same relationship that the Petitioner was prohibited
               from discussing by order of the Court. The rape shield law was used
               to benefit one party and to the detriment of another and its unequal
               application denied the Petitioner his Confrontation rights as well as
               denied him his right to due process and a fair trial.

               Ground Five: Petitioner was denied the effective assistance of
               counsel as guaranteed by the Sixth Amendment when his trial
               counsel failed to investigate his case and failed to retain an expert
               witness to examine the State’s confrontation tape.

               Supporting Facts: The retention of an expert witness to examine
               the authenticity of the State's tape recording would have provided
               the Defendant with a viable defense and it would have permitted him
               to impeach the State's witnesses. Post-trial Defendant retained an
               expert witness who discovered a previously undisclosed
               conversation on the tape which proves that the accusing witness was
               lying when she asserted that she had taped the entire conversation
               and the lead detective lied when he asserted that he kept all of the
               recorded conversations. Further, retention of an expert witness
               would have made clear that the state's expert was not a qualified
               expert and he did not, as the State claimed. authenticate the tape.
               Bolling was prejudiced because the jury relied on unauthenticated
               evidence that has since been refuted by a qualified expert.

               Ground Six: The Petitioner was denied his right to Due Process and
               a Fair Trial as guaranteed by the 5th, 6th, and 14th Amendment to
               the United States Constitution.

               Supporting Facts: The State of Ohio denied the Petitioner Due
               Process – when it withheld the unedited and unaltered tape recording
               from the Defendant prior to trial. The tape the State turned over to
               the defense and presented the jury had been “enhanced” by the
               State’s expert. Petitioner attempted for more than 10 years to get the
               unedited tape and succeeded in getting a copy of an 8-minute portion
               in 2017 and sent it to an expert for analysis. That analysis revealed
               the presence of an underlying previously undisclosed conversation
               that proves that the tape that was presented to the jury was not
               authentic and that witness testimony presented to the jury was not
               authentic and that witness testimony presented to the jury that the
               tape contained the entire conversation between the parties was a
               materially false statement.

 (Petition, ECF No. 4, PageID 36-45.)

                                                 5
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 6 of 20 PAGEID #: 2490




                                            Analysis


        In his direct appeal from the judgment challenged in this case, Bolling raised the following

 four assignments of error:

                THE DEFENDANT'S RIGHTS TO CONFRONTATION AND
                CROSS-EXAMINATION WERE VIOLATED WHEN THE
                TRIAL COURT RESTRICTED HIS ABILITY TO CROSS-
                EXAMINE HIS ACCUSER AND THE LEAD DETECTIVE IN
                VIOLATION OF THE FIFTH AND SIXTH AMENDMENTS TO
                THE U.S. CONSTITUTION AND ARTICLE I, SECTION 10 OF
                THE OHIO CONSTITUTION.

                THE STATE COMMITTED PROSECUTORIAL MISCONDUCT
                WHEN IT MISLED THE JURY TO BELIEVE THAT JOSH
                HODSON WAS AN EXPERT WITNESS WHEN HE WAS
                NEVER CERTIFIED AS AN EXPERT BY THE TRIAL COURT.

                THE APPELLANT'S RIGHT TO DUE PROCESS AND A FAIR
                TRIAL WERE VIOLATED BECAUSE THE INDICTMENT WAS
                INSUFFICIENT TO PUT THE DEFENDANT ON FAIR NOTICE
                OF THE CHARGES AGAINST HIM.

                THE DEFENDANT WAS DENIED THE RIGHT TO DUE
                PROCESS OF LAW AND A FAIR TRIAL WHEN HE WAS
                PROHIBITED FROM ASKING THE ACCUSER ANY
                QUESTIONS ABOUT ANOTHER RELATIONSHIP AS
                EVIDENCE OF BIAS, BUT THE PROSECUTION WAS
                ALLOWED TO EXAMINE THE WITNESS ABOUT THE
                RELATIONSHIP ON REBUTTAL.


 Bolling, 2019-Ohio-227, ¶ 14. These Assignments of Error map to Petitioner’s First, Second,

 Third, and Fourth Grounds for Relief respectively. The Second District Court of Appeals declined

 to reach these four Assignments of Error on the merits because it found

                 [*P15] Upon review, we find res judicata applicable to these
                arguments. The doctrine bars re-litigation of matters that either were
                raised in a prior appeal or could have been raised in a prior appeal.
                State v. McCoy, 2d Dist. Greene No. 04CA112, 2005-Ohio-6837, ¶
                15. Even if Bolling's remaining four assignments of error addressed
                new arguments that he did not raise previously, he could have raised

                                                  6
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 7 of 20 PAGEID #: 2491




                  them in his direct appeal in Bolling I. Therefore, any issues
                  regarding the original indictment and the admission and/or
                  exclusion of evidence by the trial court are barred by res judicata.
                  Furthermore, res judicata applies to all of the other aspects of the
                  merits of Bolling's convictions, including the determination of guilt
                  and the lawful elements of the ensuing sentence. See Fischer, 128
                  Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332, paragraph three
                  of the syllabus.

 Id. at ¶ 15. Respondent relies on this res judicata holding to assert that Bolling’s First, Second,

 Third and Fourth Grounds for relief have been procedurally defaulted.

         Bolling argues that res judicata does not apply because the State could have foregone the

 changes it made to his judgment (adding post-release control, the reasons for consecutive

 sentences, and noting that conviction was based on a jury verdict), but that it did not so and is

 therefore precluded from relying on res judicata. (Reply, ECF No. 13, PageID 2427, citing

 Arizona v. California, 460 U.S. 605 (1983)). Moreover, he asserts, “when a state court declines to review

 the merits of a Petitioner's claim on the ground that it has done so already, it creates no bar to federal habeas

 review. Cone v. Bell, 556 U.S. 449, 466-67 (2009).” Id.

         The procedural default doctrine in habeas corpus is described by the Supreme Court as

 follows:

                  In all cases in which a state prisoner has defaulted his federal claims
                  in state court pursuant to an adequate and independent state
                  procedural rule, federal habeas review of the claims is barred unless
                  the prisoner can demonstrate cause of the default and actual
                  prejudice as a result of the alleged violation of federal law; or
                  demonstrate that failure to consider the claims will result in a
                  fundamental miscarriage of justice.


 Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

 (6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

 claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.

 72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “Absent cause and prejudice, ‘a federal

                                                        7
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 8 of 20 PAGEID #: 2492




 habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

 habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

 Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

 456 U.S. at 110; Wainwright, 433 U.S. at 87.

                [A] federal court may not review federal claims that were
                procedurally defaulted in state court—that is, claims that the state
                court denied based on an adequate and independent state procedural
                rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S.Ct. 612, 175
                L.Ed.2d 417 (2009). This is an important “corollary” to the
                exhaustion requirement. Dretke v. Haley, 541 U.S. 386, 392, 124
                S.Ct. 1847, 158 L.Ed. d 659 (2004). “Just as in those cases in which
                a state prisoner fails to exhaust state remedies, a habeas petitioner
                who has failed to meet the State’s procedural requirements for
                presenting his federal claims has deprived the state courts of an
                opportunity to address” the merits of “those claims in the first
                instance.” Coleman [v. Thompson], 501 U.S. [722,] 731-732, 111
                S.Ct. 2546, 115 L.Ed.2d 640 [(1991)]. The procedural default
                doctrine thus advances the same comity, finality, and federalism
                interests advanced by the exhaustion doctrine. See McCleskey v.
                Zant, 499 U.S. 467, 493, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991).

 Davila v. Davis, 137 S. Ct. 2058, 2064 (2017).

        The Sixth Circuit Court of Appeals requires a four-part analysis when the State alleges a

 habeas claim is precluded by procedural default. Barton v. Warden, S. Ohio Corr. Facility, 786

 F.3d 450, 464 (6th Cir. 2015), Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir. 2010)(en banc);

 Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v. Berry, 146 F.3d 345, 347-48 (6th

 Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord Lott v. Coyle, 261

 F.3d 594, 601-02 (6th Cir. 2001); Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001).

                First the court must determine that there is a state procedural rule
                that is applicable to the petitioner's claim and that the petitioner
                failed to comply with the rule.
                                ....
                Second, the court must decide whether the state courts actually
                enforced the state procedural sanction, citing County Court of Ulster



                                                  8
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 9 of 20 PAGEID #: 2493




                 County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
                 (1979).

                 Third, the court must decide whether the state procedural forfeiture
                 is an "adequate and independent" state ground on which the state
                 can rely to foreclose review of a federal constitutional claim.

                 Once the court determines that a state procedural rule was not
                 complied with and that the rule was an adequate and independent
                 state ground, then the petitioner must demonstrate under Sykes that
                 there was "cause" for him to not follow the procedural rule and that
                 he was actually prejudiced by the alleged constitutional error.

 Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord, Hartman v. Bagley, 492 F.3d 347, 357

 (6th Cir. 2007), quoting Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002). A habeas petitioner

 can overcome a procedural default by showing cause for the default and prejudice from the asserted

 error. Atkins v. Holloway, 792 F.3d 654, 657 (6th Cir. 2015).

          Ohio criminal law has a relevant procedural rule: an issue which was presented on direct

 appeal and decided or which could have been presented on direct appeal but was not will not later

 be considered on the merits by the Ohio courts; it is barred by res judicata. State v. Perry, 10 Ohio

 St. 2d 175 (1967). The Second District Court of Appeals applied that rule to Bolling’s Second,

 Third, Fourth, and Fifth Assignments of Error, enforcing the Perry res judicata rule. The Sixth

 Circuit has repeatedly upheld the Perry res judicata rule as an adequate and independent state

 ground of decision. Durr v. Mitchell, 487 F.3d 423, 432 (6th Cir. 2007); Buell v. Mitchell, 274

 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell, 268 F.3d 417 (6th Cir. 2001); Byrd v. Collins, 209

 F.3d 486, 521-22 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160-61 (6th Cir. 1994)(citation omitted);

 Van Hook v. Anderson, 127 F. Supp. 2d 899, 913 (S.D. Ohio 2001).

          Bolling does not offer any excusing cause and prejudice or any new evidence of actual

 innocence so as to excuse his procedural default. Instead he relies on the two cited Supreme Court

 cases.

                                                   9
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 10 of 20 PAGEID #: 2494




         Arizona v. California, 460 U.S. 605 (1983), was an original action in the Supreme Court between

 Arizona and California over water rights. The Court held that the federal doctrine of res judicata as applied

 to original actions in the Supreme Court prohibited relitigation of the factual issue of the amount of irrigable

 land on five Indian reservations.

                  It is clear that res judicata and collateral estoppel do not apply
                  if a party moves the rendering court in the same proceeding to
                  correct or modify its judgment. 1B Moore para. 0.407, pp. 931-
                  935; R. Field, B. Kaplan, & K. Clermont, Materials on Civil
                  Procedure 860 (4th ed. 1978). Nevertheless, a fundamental precept
                  of common-law adjudication is that an issue once determined by a
                  competent court is conclusive. Montana v. United States, 440 U.S.
                  147, 153 (1979); Federated Department Stores, Inc. v. Moitie, 452
                  U.S. 394, 398 (1981); Cromwell v. County of Sac, 94 U.S. 351, 352-
                  353 (1877). "To preclude parties from contesting matters that they
                  have had a full and fair opportunity to litigate protects their
                  adversaries from the expense and vexation attending multiple
                  lawsuits, conserves judicial resources, and fosters reliance on
                  judicial action by minimizing the possibility of inconsistent
                  decisions." Montana v. United States, supra, at 153-154.

 460 U.S. at 619. As shown in bold face in this quotation, the opinion in Arizona v. California does

 include the language quoted by Bolling, but it is in the context of a general discussion of res

 judicata, not in deciding whether a State may adopt res judicata as a bar to relitigation of issues in

 criminal cases. As noted above, the Sixth Circuit has repeatedly upheld the res judicata doctrine

 of State v. Perry and the Supreme Court has never held to the contrary.

         Cone v. Bell, 556 U.S. 449 (2009), was a capital habeas corpus case from Tennessee.

 Analyzing Tennessee’s law on prior litigation of issues in criminal cases, Justice Souter wrote:

                  Under Tennessee law in effect at the time, a criminal defendant was
                  entitled to collateral relief if his conviction or sentence violated "any
                  right guaranteed by the constitution of [Tennessee] or the
                  Constitution of the United States." Tenn. Code Ann. § 40-30-105
                  (1982); see also § 40-30-102. Any hearing on a petition for
                  postconviction relief was limited, however, to claims that had not
                  been "waived or previously determined." See § 40-30-111. A ground
                  for relief was "previously determined" if "a court of competent
                  jurisdiction ha[d] ruled on the merits [of the claim] after a full and

                                                       10
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 11 of 20 PAGEID #: 2495




                  fair hearing." § 40-30-112(a). The claim was waived "if the
                  petitioner knowingly and understandingly failed to present it for
                  determination in any proceeding before a court of competent
                  jurisdiction in which the ground could have been presented." § 40-
                  30-112(b)(1).

 556 U.S. at n. 8. Thus Tennessee law is different from Ohio law. Tennessee courts will not

 consider the merits of a constitutional claim on collateral attack if (1) they have already ruled once

 on the merits or (2) the defendant has voluntarily waived such a determination. Under Ohio law,

 in contrast, a defendant loses (forfeits) an opportunity for a state court decision on the merits of a

 claim if he could have raised it on direct appeal but failed to do so. Ohio law does not require that

 the opportunity be waived by a defendant’s knowing and voluntary act. 2

           Because Bolling could have but did not present his First, Second, Third, and Fourth

 Grounds for Relief on direct appeal, they are procedurally defaulted and should be dismissed with

 prejudice on that basis.



 Ground Five: Ineffective Assistance of Trial Counsel



           In his Fifth Ground for relief, Bolling claims he received ineffective assistance of trial

 counsel when his trial attorney did not adequately investigate his case and, in particular, did not

 hire an expert to forensically analyze a tape recording of a conversation between Bolling and the

 victim.

           Respondent asserts Bolling failed to exhaust this claim in the state courts and thereby

 procedurally defaulted it (Return, ECF No. 9, PageID 2395). Bolling claims, however, that he


 2
   The distinction between waiver and forfeiture is explained by the Supreme Court as follows: N. 4: “We note here
 the distinction between defenses that are ‘waived’ and those that are ‘forfeited.’ A waived claim or defense is one
 that a party has knowingly and intelligently relinquished; a forfeited plea is one that a party has merely failed to
 preserve. Kontrick v. Ryan, 540 U.S. 443, 458, n. 13 (2004); United States v. Olano, 507 U.S. 725, 733 (1993).

                                                         11
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 12 of 20 PAGEID #: 2496




 appropriately presented this claim in the petition for post-conviction relief he filed after the 2018

 judgment (Reply, ECF No. 13, PageID 2443, citing State Court Record, ECF No. 8-1, Ex. 99).

 The trial court dismissed the petition on grounds that it was untimely, concluding the February

 2018 judgment did not re-set the Ohio statute of limitations on petitions for post-conviction relief.

 Id. at Ex. 102. On appeal the Second District held that the new judgment did not re-set the statute

 of limitations and that the trial court did not have jurisdiction to consider the petition under Ohio

 Revised Code § 2953.23 because Bolling had not shown he was unavoidably prevented from

 obtaining the evidence on which he relied, i.e., the forensic expert’s analysis of the audiotape.

 State v. Bolling, 2019-Ohio-4093 (Ohio App. 2nd Dist. Oct. 4, 2019), appellate jurisdiction

 declined, 2020-Ohio-122 (2020).

        Bolling argues:

                The state courts denial on timeliness grounds is misplaced and is a
                result of the state court's refusal to acknowledge the 2018
                Termination Entry as the binding judgment in this case. Bolling filed
                within one year of that decision. The Judgment was file on February
                5, 2018 and the petition for post conviction relief was filed on
                October 25, 2018, well within the one-year statute of limtations
                [sic].

 (Reply, ECF No. 13, PageID 2443-44.)

        Questions of the interpretation of the Ohio post-conviction statute, including its limitations

 period, are questions of state law on which this Court is bound by state court decisions. Bradshaw

 v. Richey, 546 U.S. 74 (2005). Although federal law treats the new judgment as restarting the

 federal statute of limitations and the second-or-successive counter for purposes of federal court

 jurisdiction, state courts are under no federal constitutional obligation to do the same.

        State statutes of limitations are adequate and independent state grounds for decisions of

 constitutional questions. Here the Second District enforced the limitations provisions in Ohio



                                                  12
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 13 of 20 PAGEID #: 2497




 Revised Code § 2953.21 and .23 against Bolling and he has offered no excusing cause and

 prejudice. In fact, as the Second District pointed out, Bolling had had the allegedly tampered-with

 audiotape before trial in 2003. Ground Five should therefore be dismissed with prejudice as

 procedurally defaulted.



 Ground Six: Denial of Discovery of Exculpatory Material



        In his Sixth Ground for Relief, Bolling claims his right to a fair trial and due process of law

 were violated by the State’s failure to produce the original audiotape before trial in violation of

 Brady v. Maryland, 373 U.S. 83 (1963). In reply to Respondent’s defenses, Bolling makes it very

 clear that he is raising a Brady claim:

                The Respondent alleged defenses lack merit. Respondent asserts
                that a federal constitutional claim was not presented to the state court
                or exhausted . This claim was presented to the state court. (Doc. 8-
                1, PageID #947-958). It was also presented on appeal to the Ohio
                Court of appeals and the Supreme Court of Ohio. (Doc. 8-1, PageID
                #1019-1035, 1074-89). Contrary to Respondent's assertion, the
                claim was clearly presented to each court as a federal constitutional
                claim. Respondent also cites to Cress v. Palmer, 484 F.3d 644, 853
                (6th Cir. 2007) and Kirby v. Dutton, 794 F.2d 245 (6th Cir. 1 986)
                and claims that they stand for the proposition that any claim
                presented in a collateral attack cannot be presented in a habeas
                petition. While a creative argument, neither case goes that far.
                Bolling is not presenting errors in a collateral proceeding, such as
                lack of counsel in Kirby or hearing requirements in Cress to this
                Court. Rather, the claim presented here is a Brady violation, a
                violation that clearly can be presented in a habeas petition.

 (Reply, ECF No. 13, PageID 2448). The cited pages of the trial court record (PageID 947-58) are

 to Bolling’s most recent motion for leave to file a delayed motion for new trial. Bolling’s claim

 there is that the expert opinion of his retained audio forensic expert is “newly discovered” so as to

 satisfy the test in Ohio R. Crim. P. 33 for a delayed motion for new trial. There is a passing citation

                                                   13
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 14 of 20 PAGEID #: 2498




 to Brady as part of a claim that the State, at the time of trial, had destroyed “potentially exculpatory

 evidence” by not maintain the audiotape in its “original” condition, but the constitutional claim

 being made in that filing is not a Brady claim, but an ineffective assistance of trial counsel claim.

         Bolling raised denial of his motion for leave to file a delayed motion for new trial as his

 first assignment of error on appeal and the Second District decided it as follows:

                 First Assignment of Error

                  [*P17] Under his first assignment of error, Bolling contends that
                 the trial court erred in overruling his motion for new trial without
                 first ruling on his motion for leave to file a delayed motion for new
                 trial. Bolling also contends that, even if this court finds that the trial
                 court properly addressed his motion for leave, the trial court
                 nevertheless erred in overruling it. We disagree.

                  [*P18] As previously noted, Bolling simultaneously filed a motion
                 for leave to file a delayed motion for new trial and a motion for new
                 trial based on newly discovered evidence. Pursuant to Crim.R.
                 33(A)(6), a convicted defendant is permitted to file a motion for new
                 trial on grounds that "new evidence material to the defense has been
                 discovered that the defendant could not with reasonable diligence
                 have discovered and produced at trial." State v. Parker, 178 Ohio
                 App.3d 574, 2008-Ohio-5178, 899 N.E.2d 183, ¶ 15 (2d Dist.).
                 There is, however, a specific time limitation in which a motion for
                 new trial based on newly discovered evidence must be filed.
                 Pursuant to Crim.R. 33(B), "[m]otions for new trial on account of
                 newly discovered evidence shall be filed within one hundred twenty
                 days after the day upon which the verdict was rendered[.]"

                  [*P19] "In order to file a motion for new trial beyond the 120-day
                 time limitation specified in Crim.R. 33(B), a defendant must first
                 seek leave of the trial court to file a delayed motion." (Citations
                 omitted.) State v. Moore, 2d Dist. Clark No. 2017-CA-49, 2018-
                 Ohio-318, ¶ 16. Crim.R. 33(B) does not prescribe a specific
                 timeframe for when a motion for leave must be filed, but this court
                 has held that it must be filed "within a reasonable time" after a
                 defendant discovers the new evidence on which his motion for new
                 trial is based. (Citations and emphasis omitted.) State v. York, 2d
                 Dist. Greene No. 2000 CA 70, 2001-Ohio-1528, 2001 WL 332019,
                 *4 (Apr. 6, 2001). Accord State v. Warren, 2d Dist. Montgomery
                 No. 28092, 2019-Ohio-3522, ¶ 72 and 74.



                                                    14
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 15 of 20 PAGEID #: 2499




               [*P20] "To obtain leave to file a delayed motion for new trial, the
              defendant 'must demonstrate by clear and convincing evidence that
              he or she was unavoidably prevented from timely filing the motion
              for a new trial or discovering the new evidence within the time
              period provided by Crim.R. 33(B).'" Moore at ¶ 17, quoting State v.
              Warwick, 2d Dist. Champaign No. 01CA33, 2002-Ohio-3649, 2002
              WL 1585663, *2 (July 19, 2002). Clear and convincing evidence is
              "'that measure or degree of proof which is more than a mere
              "preponderance of the evidence," but not to the extent of such
              certainty as is required "beyond a reasonable doubt" in
              criminal cases, and which will produce in the mind of the trier of
              fac[t] a firm belief or conviction as to the facts sought to be
              established.'" State v. Schiebel, 55 Ohio St.3d 71, 74, 564 N.E.2d 54
              (1990), quoting Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118
              (1954), paragraph three of the syllabus. (Other citation omitted.)

                  "'[A] party is unavoidably prevented from filing a motion
                  for new trial if the party had no knowledge of the existence
                  of the ground supporting the motion for new trial and could
                  not have learned of the existence of that ground within the
                  time prescribed for filing the motion for new trial in the
                  exercise of reasonable diligence.'"

              Parker at ¶ 16, quoting State v. Walden, 19 Ohio App.3d 141, 145-
              146, 19 Ohio B. 230, 483 N.E.2d 859 (10th Dist.1984).

               [*P21] This court reviews a trial court's ruling on a motion for
              leave to file a delayed motion for new trial for an abuse of discretion.
              State v. Risden, 2d Dist. Montgomery No. 25234, 2013-Ohio-1823,
              ¶ 11. "'Abuse of discretion' has been defined as an attitude that is
              unreasonable, arbitrary or unconscionable." (Citation omitted.) State
              v. Wilson, 2d Dist. Montgomery Nos. 24461, 24496, 24501, 2012-
              Ohio-1660, ¶ 29. "It is to be expected that most instances of abuse
              of discretion will result in decisions that are simply unreasonable,
              rather than decisions that are unconscionable or arbitrary." AAAA
              Ents., Inc. v. River Place Community Urban Redevelopment Corp.,
              50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990). "A decision is
              unreasonable if there is no sound reasoning process that would
              support that decision." Id.

               [*P22] In this case, almost 15 years after his verdict was rendered,
              Bolling simultaneously filed a motion for leave to file a delayed
              motion for new trial and a corresponding motion for new trial.
              Because his motion for new trial was clearly untimely, as part of his
              motion for leave, Bolling was required to demonstrate that he was
              unavoidably prevented from timely filing his motion for new trial.

                                                15
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 16 of 20 PAGEID #: 2500




              As previously noted, "a party is unavoidably prevented from filing
              a motion for new trial if the party had no knowledge of the existence
              of the ground supporting the motion for new trial and could not have
              learned of the existence of that ground within the time prescribed
              for filing the motion for new trial in the exercise of reasonable
              diligence." Walden at 145-146.

               [*P23] Here, Bolling's motion for new trial was based on newly
              obtained evidence from a forensic audio expert who analyzed the
              audiotaped telephone conversations between Bolling and the victim.
              The pertinent portion of the expert's analysis concluded that there
              were previous statements on the audio recording that had been
              "deleted, erased over or otherwise omitted." However, after a
              thorough review of the record, we find that even without the newly
              obtained expert analysis, Bolling was aware of the fact that there
              were previously recorded statements on the audiotape before his
              trial.

               [*P24] The record establishes that Bolling received the audiotape
              from the State prior to trial. After receiving the audiotape, the record
              indicates that on May 8, 2003, Bolling filed a motion in limine in
              which he moved the trial court to suppress the admission of the
              audiotape on grounds that the "the tape may have been tampered
              with." Motion in Limine Suppressing State's Witness and Evidence
              (May 8, 2003), Montgomery C.P. No. 2003-CR-0073, p. 1.
              Thereafter, on July 29, 2003, Bolling also filed a pretrial motion for
              an evidentiary hearing in which he argued the following:

                  Previously it was disclosed that the same detective left an
                  undisclosed number of tapes with the complaining witness
                  and her mother and instructed them to tape the defendant's
                  conversations. It is unclear how many tapes the detective
                  left with the complainant and her mother and it is unclear
                  what instructions he gave them but it is uncontroverted that
                  the complainant's mother and perhaps the complainant
                  taped a least one conversation and then used the same tape
                  to tape over it. The Defendant, if called to testify for the
                  limited purpose of this issue, would testify as to the nature
                  of the conversations that were probably taped and the
                  topics thereof. It is submitted that the Defendant's remarks
                  and the topics discussed during the erased conversations
                  were exculpatory in nature.

              (Emphasis added.) Motion and Demand for Evidentiary Hearing
              (July 29, 2003), Montgomery C.P. No. 2003-CR-0073, p. 2.
              Therefore, the record indicates that Bolling had knowledge of the

                                                16
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 17 of 20 PAGEID #: 2501




              existence of the ground supporting his motion for new trial as early
              as May or July 2003.

               [*P25] The fact that Bolling was aware of the issue with the
              audiotape during trial was also alluded to in several of his post-
              conviction motions. In his 2008 motion to access the audiotape
              under R.C. 149.43, Bolling noted that "the creation of these tapes
              were erased in the creation of the tape [that] was ultimately used in
              evidence." was not only in dispute, but the complaining witness
              almost inadvertently let slip during cross examination that, in fact,
              several phone conversations were recorded and some Similarly, in
              the motion for new trial at issue in this appeal, Bolling also noted
              that he "testified at trial about these other conversations, in fact he
              testified that there were more than 20 conversations with [the
              victim's mother] during the time period in which the recording was
              made" and "that there was an extensive conversation with [the
              victim] in the so-called 'confrontation tape' call prior to her turning
              the recorder on."

               [*P26] Although Bolling had longstanding knowledge of the
              ground supporting his motion for new trial, Bolling provides no
              reasonable excuse for why it took him over 14 years to obtain the
              audiotape and have it analyzed. The record indicates that Bolling did
              not request the audiotape for forensic analysis until 2008 when he
              filed his R.C. 149.43 motion. Bolling therefore waited five years
              after his conviction to request the audiotape. Bolling fails to explain
              why he never attempted to obtain the audiotape earlier so that he
              could have addressed it in his first motion for new trial, which he
              filed in 2006.

               [*P27] The record also indicates that in September 2010, Bolling's
              brother and two other individuals successfully obtained copies of the
              audiotape as part of a Freedom of Information Act request, but then
              took no action on the matter for six years. It was not until September
              2016, that Bolling's brother filed a subsequent motion requesting
              the original audiotape on grounds that the copy provided by the
              court administrator was insufficient for audio analysis. Bolling
              provided no explanation for the six-year delay. Although Bolling
              averred that his brother was able to obtain a sufficient copy of the
              audiotape in April 2017, Bolling fails to explain why a sufficient
              copy of the audiotape could not have been requested and obtained
              earlier.

               [*P28] For the foregoing reasons, the trial court did not abuse its
              discretion in overruling Bolling's motion for leave to file a delayed
              motion for new trial. More specifically, it was not unreasonable for

                                                17
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 18 of 20 PAGEID #: 2502




                the trial court to find that Bolling was not unavoidably prevented
                from filing his motion for new trial when, for over 14 years, Bolling
                knew about the issue with the audiotape on which his motion for
                new trial was based and failed to request and obtain a copy of the
                audiotape for analysis within a reasonable time.

                 [*P29] Moreover, contrary to Bolling's claim otherwise, the fact
                that the trial [court] overruled the motion for new trial, as opposed
                to the motion for leave, is immaterial. It is clear from the trial court's
                written decision that the court found Bolling's motion for new trial
                untimely and that Bolling was not unavoidably prevented from
                filing the motion. Because the trial court's holding reflects the
                appropriate Crim.R. 33(B) standard for granting or denying leave,
                and because the merits of Bolling's motion for new trial were never
                addressed, we find that the trial court's decision properly ruled on
                Bolling's motion for leave to file a delayed motion for new trial.

                [*P30] Bolling's first assignment of error is overruled.

 Bolling, 2019-Ohio-4093. One searches this portion of the opinion in vain for any indication the

 Second District understood it was deciding a Brady claim.

        To preserve a federal constitutional claim for presentation in habeas corpus, the claim must

 be "fairly presented" to the state courts in a way which provides them with an opportunity to

 remedy the asserted constitutional violation, including presenting both the legal and factual basis

 of the claim. Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006); Levine v. Torvik, 986 F.2d

 1506, 1516 (6th Cir.), cert. denied, 509 U.S. 907 (1993), overruled in part on other grounds by

 Thompson v. Keohane, 516 U.S. 99 (1995); Riggins v. McMackin, 935 F.2d 790, 792 (6th Cir.

 1991). The claim must be fairly presented at every stage of the state appellate process. Wagner v.

 Smith, 581 F.3d 410, 418 (6th Cir. 2009).

                Principles of comity require that we not seek to upset a state court
                conviction on the basis of an alleged constitutional violation that the
                state court never had an opportunity to correct. See Rose v. Lundy,
                455 U.S. 509, 518 (1982). “Accordingly, we have required a state
                prisoner to present the state courts with the same claim he urges
                upon the federal courts.” Lyons v. Stovall, 188 F.3d 327, 331–32
                (6th Cir. 1999) (quoting Picard v. Connor, 404 U.S. 270, 276

                                                   18
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 19 of 20 PAGEID #: 2503




                (1971)). “[I]f an unexhausted claim would be procedurally barred
                under state law, that claim is procedurally defaulted for purposes of
                federal habeas review.” Awkal v. Mitchell, 613 F.3d 629, 646 (6th
                Cir. 2010) (en banc) (quoting Alley v. Bell, 307 F.3d 380, 385 (6th
                Cir. 2002)).

 Allen v. Mitchell, 953 F.3d 858 (6th Cir. 2020).

        Because Bolling did not fairly present his Brady claim to the Second District Court of

 Appeals on his appeal from denial of his motion for leave to file a delayed motion for new trial,

 he has procedurally defaulted that claim and it should be dismissed with prejudice.



 Conclusion



        In accordance with the foregoing analysis, the Magistrate Judge recommends that the

 Petition be dismissed with prejudice. Because reasonable jurists would not disagree with this

 conclusion, it is also recommended that Petitioner be denied a certificate of appealability and that

 the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should not

 be permitted to proceed in forma pauperis.



 September 24, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report

                                                    19
Case: 3:20-cv-00167-WHR-MRM Doc #: 14 Filed: 09/24/20 Page: 20 of 20 PAGEID #: 2504




 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
 accompanied by a memorandum of law in support of the objections. A party may respond to
 another party’s objections within fourteen days after being served with a copy thereof. Failure to
 make objections in accordance with this procedure may forfeit rights on appeal.




                                                20
